26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leonel NARANJO-BARAJAS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-16946.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1994.*Decided June 1, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Leonel Naranjo-Barajas appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 petition seeking credit toward his sentence for pretrial home detention under electronic surveillance.  Home confinement combined with electronic monitoring does not constitute "official detention" for which a prisoner is entitled to credit under 18 U.S.C. Sec. 3585(b).   Fraley v. United States Bureau of Prisons, 1 F.3d 924, 925-26 (9th Cir.1993).  The district court thus did not err in denying Naranjo-Barajas's petition.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3